Citation Nr: 0809074	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

Although the RO appears to have determined otherwise, the 
Board of Veterans' Appeals (Board) finds that written 
correspondence from the veteran received by the RO in April 
2002 constitutes a timely notice of disagreement with a March 
2002 RO rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied 
service connection for peripheral neuropathy.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101(d).  The RO 
issued a statement of the case by a letter dated in January 
2004, and received a timely VA Form 9 from the veteran that 
same month.  Accordingly, the Board finds that the issue 
before it comes on appeal from the RO's March 2002 rating 
decision.  

The Board's determination as to receipt of a notice of 
disagreement in April 2002 is fully favorable to the veteran 
and is in no way prejudicial to his claim, since, as a 
result, new and material evidence was not required to reopen 
the claim, and an earlier effective date for service 
connection may be assigned.

This case was the subject of a December 2004 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in December 2005.


FINDING OF FACT

An April 2007 VA examiner's report indicates that the veteran 
more likely than not has peripheral neuropathy, and that it 
is more likely than not that exposure to herbicides during 
service contributed to the development of the veteran's 
peripheral neuropathy.  This report constitutes competent 
medical evidence outweighing all other medical opinion 
evidence in this matter. 



CONCLUSION OF LAW

Peripheral neuropathy was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Factual Analysis

The veteran claims that he has peripheral neuropathy as a 
result of exposure to Agent Orange during service.  He served 
in Vietnam from January 1967 to January 1968, so it is 
presumed that he was exposed to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  He testified at a December 2004 Board 
hearing that he began to experience tingling in his hands and 
burning in his feet in 1968, and that he has experienced 
these symptoms of peripheral neuropathy from that time 
forward.  (See December 2004 Board Hearing Transcript at page 
3.) 

The law and regulations establishing presumptive entitlement 
to service connection for peripheral neuropathy apply only to 
acute and subacute peripheral neuropathy. The term acute and 
subacute peripheral neuropathy means a transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A §§ 501(a), 1116; 38 C.F.R. § 3.309(e).  
There is no medical evidence of such a diagnosis during the 
relevant time period.  The veteran received treatment for an 
injured finger on his left hand in March 1967 and for a 
broken toe on his left foot in November 1967.  No other 
complaints or diagnoses regarding the hands or feet are 
indicated in the service medical records, and neurological 
and orthopedic clinical evaluation at a January 1968 service 
separation examination was indicated to be normal.  
 
The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  The Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  Id.

Service connection on a direct basis may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence as to whether the veteran has peripheral 
neuropathy has been equivocal over time.  A July 1998 note of 
VA treatment reflects the veteran's complaints of numbness of 
his hands with weakness and burning of the bottom of his 
feet.  A diagnosis of intermittent paresthesias of hands and 
feet was rendered.  However, an August 1998 EMG and nerve 
conduction studies showed no evidence of peripheral 
neuropathy or radiculopathy.  Similarly, August 2000 EMG 
testing was normal after the veteran had complained of 
burning on the bottom of his feet during a VA examination.  
However, after further complaints, additional neurological 
testing was conducted, and a November 2001 nerve conduction 
study was abnormal, showing mild to moderate sensorimotor 
polyneuropathy.  Proposed possible etiologies were toxins, 
pharmaceuticals, and nutritional disorders.  A February 2003 
EMG and nerve conduction study showed no evidence of 
neuropathy, with the minor exception of the left sural 
sensory nerve, which was near the limit of the normal range 
in amplitude and latency.  A March 2004 VA treatment report 
included a notation of past medical history of "questionable 
neuropathy."  The treating clinician opined that the 
veteran's tingling and numbness in both hands were probably 
secondary to psychiatric issues.  By contrast, VA treatment 
records dated from June 2004 to November 2006 from other 
clinicians indicate an ongoing an assessment of peripheral 
neuropathy, and indicate that the veteran was continuously 
prescribed medication for this condition.  

In April 2007, the veteran was afforded a VA compensation 
examination for the purpose of determining whether he has 
peripheral neuropathy, and, if so, whether his peripheral 
neuropathy is related to exposure to Agent Orange during 
service.  After taking a history, examining the veteran, and 
reviewing the medical evidence of record, the examiner opined 
that examination findings and the more recent 
electrodiagnostic testing were consistent with a mild large 
fiber peripheral neuropathy, and a more significant small 
nerve fiber dysfunction.  He opined that it was more likely 
than not that the veteran has peripheral neuropathy with 
predominant small nerve fiber involvement.  He further opined 
that it was more likely than not that exposure to herbicides 
during service contributed to the development of the 
neuropathy.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Board notes that the National Academy of Sciences has 
stated that it is not biologically plausible that peripheral 
neuropathies first noted 30 years after exposure to Agent 
Orange were caused by Agent Orange. See 67 Fed. Reg. 42600- 
42608 (June 24, 2002). That does not, however, entirely 
dispose of the question in this case. This is a general 
statement, not specifically applicable to this veteran's 
claims, while the positive opinions of record discussed above 
are specific to the veteran's medical history and situation.

The Board finds that the medical opinion specific to the 
veteran's case outweighs any general views expressed in the 
statement of the National Academy of Sciences.  The report 
and opinion of the April 2007 VA examiner, which is based on 
a thorough review of the medical evidence of record and a 
physical examination of the veteran, is the most probative 
medical evidence as to whether the veteran has peripheral 
neuropathy, and whether any peripheral neuropathy present is 
related to service.  The report is well-reasoned and 
consistent with the medical evidence in the claims file.  
This examiner's opinion indicates that the veteran has 
current peripheral neuropathy that is more likely than not 
related to exposure to herbicides during service, and 
constitutes competent medical evidence outweighing all other 
medical opinion evidence in this matter.  Accordingly, the 
Board finds that entitlement to service connection for 
peripheral neuropathy is warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


